904 F.2d 45
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.COURREGES DESIGN, Appellant,v.CALZATURIFICIO CLARUS dei F.11i NARDINI VINICIO, ROBERTO eC.S.a.s., Appellee.
No. 90-1061.
United States Court of Appeals, Federal Circuit.
May 11, 1990.

Before MARKEY, Chief Judge, RICH, Circuit Jude, and C.A. MUECKE, Senior District Judge*:
Judgment
PER CURIAM.


1
AFFIRMED.  See Fed.Cir.R. 36.



*
 Senior Judge C.A. Muecke of the District of Arizona, sitting by designation